NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                ROBERT J. D’AURIA,
                 Claimant-Appellant

                           v.

     ROBERT A. MCDONALD, SECRETARY OF
            VETERANS AFFAIRS,
               Respondent-Appellee
             ______________________

                      2016-1167
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-3224, Judge Alan G. Lance, Sr.
                ______________________

                Decided: April 12, 2016
                ______________________

   ROBERT J. D’AURIA, Brick, NJ, pro se.

    SOSUN BAE, Commercial Litigation Branch, Civil Di-
vision, United States Department of Justice, Washington,
DC, for respondent-appellee.      Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., SCOTT D.
AUSTIN; BRIAN D. GRIFFIN, DEREK SCADDEN, Office of
General Counsel, United States Department of Veterans
Affairs, Washington, DC.
                 ______________________
2                                         D’AURIA   v. MCDONALD




    Before DYK, WALLACH, and HUGHES, Circuit Judges.
PER CURIAM.
    Appellant Robert D’Auria appeals the decision of the
United States Court of Appeals for Veterans Claims
(“CAVC”), which affirmed the denial by the Board of
Veterans’ Appeals (“the Board”) of Mr. D’Auria’s claims
for entitlement to service connection for a lung and heart
disorder. See D’Auria v. McDonald, No. 14-3224, 2015
WL 5307462 (Vet. App. Sept. 11, 2015). For the reasons
set forth below, we dismiss this appeal for lack of jurisdic-
tion.
                       BACKGROUND
     Mr. D’Auria served in the United States Air Force as
a fire inspector from 1964 to 1967. In 1967, Mr. D’Auria
separated from the Air Force. Mr. D’Auria’s separation
examination indicated “his chest, lungs, and respiratory
system were normal.” D’Auria, 2015 WL 5307462, at *1
(citation omitted).
     In September 2009, Mr. D’Auria “filed an application
for disability compensation that claimed entitlement to
service connection for residuals of asbestos exposure and
cardiovascular disease secondary to a lung condition.” Id.
(citation omitted). Mr. D’Auria submitted with this
application a private physician’s August 2009 prescription
that noted a “history of asbestos exposure,” Appellee’s
Suppl. App. 36, and another private physician’s Septem-
ber 2009 prescription that noted “[t]here [was] a possibil-
ity that Mr. D’Auria’s exposure to smoke as a firefighter
contributed to coronary artery disease [(‘CAD’)],” id. at
D’AURIA   v. MCDONALD                                    3



38. 1 In November 2009, the Newark, New Jersey regional
office of the United States Department of Veterans Affairs
(“VA”) denied both claims for service connection.
    In January 2010, Mr. D’Auria filed a Notice of Disa-
greement, which eventually led to a June 2012 Board
hearing. Later, Mr. D’Auria submitted to the Board an
August 2012 report from his private physician, Dr.
Manmohan Patel, which “diagnosed [Mr. D’Auria] with
severe obstructive and restrictive ventilator dysfunc-
tion . . . more likely than not . . . caused by exposure to
various organic dust, asbestos and chromium, while
working in the U.S. Air Force.” D’Auria, 2015 WL
5307462, at *1 (internal quotation marks and citation
omitted); see Appellee’s Suppl. App. 28–29 (Dr. Patel’s
2012 report).
    In February 2014, the Board remanded Mr. D’Auria’s
case to the VA for additional evidentiary development,
including a “medical examination to determine the nature
and cause of any current pulmonary and/or heart disor-
ders and to request additional medical records.” D’Auria,
2015 WL 5307462, at *1 (internal quotation marks and
citation omitted); see Appellee’s Suppl. App. 10–20
(Board’s 2014 decision). “The VA examiner diagnosed
[Mr. D’Auria] with chronic obstructive pulmonary disease
(COPD) and CAD but opined that it was less likely than
not that either condition was related to service.” D’Auria,
2015 WL 5307462, at *1 (citations omitted); see Appellee’s
Suppl. App. 21–25 (VA examiner’s report). The VA exam-
iner based this conclusion on Mr. D’Auria’s “past history
of heavy smoking and a lack of any diagnostic imaging
evidence of asbestos-related conditions.” D’Auria, 2015
WL 5307462, at *1 (citation omitted); see Appellee’s


    1  Both physicians worked at the Deborah Heart and
Lung Center in Browns Mills, New Jersey. Appellee’s
Suppl. App. 36, 38.
4                                         D’AURIA   v. MCDONALD



Suppl. App. 25. “The examiner also stated that COPD
does not cause CAD; rather, the heart condition is caused
by an array of factors, including genetics and lifestyle
factors such as smoking.” D’Auria, 2015 WL 5307462, at
*1 (citation omitted); see Appellee’s Suppl. App. 25.
    Mr. D’Auria appealed the VA’s remand determination
to the Board, which affirmed the VA’s denial in Septem-
ber 2014. D’Auria, 2015 WL 5307462, at *2. In reaching
this determination, the Board weighed the conflicting
medical opinions and was “more persuaded by the VA
opinion than by the unexplained opinion of Dr. Patel.” Id.
(internal quotation marks, brackets, and citation omit-
ted). “The Board also explained that much of the evidence
favorable to [Mr. D’Auria’s] claim was either conclusory or
lacked credibility . . . .” Id. (citation omitted).
    In September 2015, the CAVC affirmed the Board’s
decision. Id. at *3. The CAVC concluded that the Board
did not clearly err “in its weighing of the evidence, and
the Board provided an adequate statement of reasons or
bases for its decision.” Id. (citations omitted). Mr.
D’Auria timely appealed the CAVC’s decision.
                        DISCUSSION
               I. Subject Matter Jurisdiction
    We have “exclusive jurisdiction to review and decide
any challenge to the validity of any statute or regulation
or any interpretation thereof . . . and to interpret constitu-
tional and statutory provisions, to the extent presented
and necessary to a decision.” 38 U.S.C. § 7292(c) (2012).
“Absent a constitutional issue, however, we lack the
jurisdiction to ‘review (A) a challenge to a factual deter-
mination, or (B) a challenge to a law or regulation as
applied to the facts of a particular case.’” Wanless v.
Shinseki, 618 F.3d 1333, 1336 (Fed. Cir. 2010) (quoting 38
U.S.C. § 7292(d)(2)).
D’AURIA   v. MCDONALD                                     5



II. This Court Lacks Jurisdiction to Review Challenges to
                 Factual Determinations
    Mr. D’Auria argues the decisions below failed to con-
sider all of his medical records from Deborah Heart and
Lung Center and that these records show his COPD was
more likely than not caused by exposure to “asbestos,
chromium, [and] various organic dust, while working in
the Air Force.” Appellant’s Br. 1 ¶ 5.

    Although he argues that the VA did not consider all of
the record evidence, Mr. D’Auria’s arguments in fact
contest the weight that the VA attributed to the record
evidence in denying his claim for service connection,
which the Board and the CAVC affirmed. However, this
court lacks jurisdiction to review challenges to factual
determinations or to reweigh the evidence that led to
those determinations. See Wanless, 618 F.3d at 1336; see
also Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir.
2010) (“The evaluation and weighing of evidence and the
drawing of appropriate inferences from it are factual
determinations committed to the discretion of the fact-
finder. We lack jurisdiction to review these determina-
tions.”).

    Next, Mr. D’Auria answered “no” to the question of
whether the CAVC’s decision involved the validity or
interpretation of a statute or regulation. See Appellant’s
Br. 1 ¶ 2 (question two). Despite this concession, Mr.
D’Auria states that the “Deborah Hospital records were
never considered” and that the decisions below “[d]id not
use all [the medical] records.” Id. The CAVC’s decision
did not involve any questions regarding the validity or
interpretation of a statute or regulation. Rather, it ap-
plied the law to the facts of Mr. D’Auria’s case. See gener-
ally D’Auria, 2015 WL 5307462. Review of these issues is
outside the scope of our jurisdiction. See 38 U.S.C.
§ 7292(d)(2).
6                                       D’AURIA   v. MCDONALD



    Finally, Mr. D’Auria answered “no” to the question of
whether the CAVC decided constitutional issues. See
Appellant’s Br. 1 ¶ 3 (question three). Despite this con-
cession, Mr. D’Auria states “she stated we only want
money and that was not true. Also I was not giv[en] a full
exam at [the] VA hospital . . . .” 2 Id. To the extent this
reference can be construed as an allegation that Mr.
D’Auria’s constitutional rights were violated, the CAVC’s
decision did not decide any constitutional issues; merely
characterizing arguments as constitutional does not make
them so. See Belton v. Shinseki, 524 F. App’x 703, 706
(Fed. Cir. 2013) (unpublished) (“While [appellant] asserts
violations of his constitutional rights, the [CAVC’s] deci-
sion did not decide any constitutional issues, and [appel-
lant’s] characterization of his arguments as constitutional
does not make them so.” (citation omitted)). Mr. D’Auria’s
failure to make any specific allegation regarding a consti-
tutional violation precludes our review of that claim. See
Helfer v. West, 174 F.3d 1332, 1335 (Fed. Cir. 1999)
(“Characteriz[ing] . . . [a] question as constitutional in
nature does not confer upon us jurisdiction that we oth-
erwise lack.”).

                       CONCLUSION
    Mr. D’Auria’s appeal challenges factual determina-
tions, which we may not consider pursuant to 38 U.S.C.
§ 7292(d)(2). Therefore, this appeal may not be decided
on the merits but must be, and is




    2   Mr. D’Auria does not provide the identity of “she”
in this sentence. In any event, whether “she” in this
sentence affected Mr. D’Auria’s claim for service connec-
tion is a factual question over which we do not have
jurisdiction. See Wanless, 618 F.3d at 1336.
D’AURIA   v. MCDONALD                      7



                        DISMISSED
                          COSTS
    Each party shall bear its own costs.